









Exhibit 10.34

[FM Services Letterhead]




January 29, 2004










B. M. Rankin, Jr.

300 Crescent Court, Suite 875

Dallas, Texas  75201







Dear Mr. Rankin:




The purpose of this letter is to confirm the automatic renewal of your
Consulting Agreement dated January 1, 1991, as amended (the “Agreement”).




Your contract will automatically renew for an additional one-year period
beginning January 1, 2004, and ending December 31, 2004.  All other terms and
conditions of the Agreement shall remain the same.




Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this letter and returning
one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman of the Board & President




RCA:kg










AGREED TO AND ACCEPTED







BY:  

/s/ B. M. Rankin, Jr.

                      2/13/04




B. M. Rankin, Jr.

Date







